Whitaker, Judge,
delivered the opinion of this court:
Plaintiff sues to recover additional rental and subsistence allowance on account of an alleged dependent mother.
Plaintiff, a bachelor, and his mother jointly occupied an apartment in Washington, D. C. He paid all the household expenses amounting to $187.00. It is fair to attribute one-half of these expenses to each of them. In addition, his mother had personal expenses amounting to about $57.00 per month which she paid. She had an income of $38.00 per month, plus such part of monthly installments of $25.00 per month payable on the sale price of her home as represented interest. She had $740.00 in bank and in traveler’s checks and had on deposit in one insurance company $4,250.32 drawing interest at 3y2 percent, and in another $4,719.04, payable $26 per month. All this was realized from life insurance policies on the life of her deceased husband.
Since plaintiff’s mother had an income of no more than $40.00 or $45.00 per month, and her expenses were about $150.00, and since plaintiff paid $93.50 thereof, it is plain he was her chief support and is entitled to the additional allowance claimed. It was not necessary that his mother should exhaust her principal before plaintiff could claim dependency. Tammany v. United States, 69 C. Cls. 687, 690; Bradley v. United States, 74 C. Cls. 521, 526; Simons v. United States 92 C. Cls. 132, 135.
*308The plaintiff is entitled to recover, but the case is a continuing one and judgment will be suspended awaiting a report from the General Accounting Office showing the amount due plaintiff in accordance with the findings of fact and this opinion, at which time judgment will be entered. It is so ordered.
MaddeN, Judge/ LittletoN, Judge; mad Whaley, Chief Justice, concur.
Jones, Judge, took no part in the decision of this case.
In accordance with the above opinion and upon report from the General Accounting Office showing the amount due thereunder to be $1,523.00, and upon plaintiff’s motion for judgment, it was ordered December 6,1943, that judgment for the plaintiff be entered in the sum of $1,523.00.